Filed 5/13/22 P. v. Nieto CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047795
                                                                    (Santa Cruz County
             Plaintiff and Respondent,                               Super. Ct. No. 17CR05988)

             v.

 JOSE NIETO,

             Defendant and Appellant.



         A jury found defendant Jose Nieto guilty of two counts of committing a lewd or
lascivious act on a child under age 14 (Pen. Code, § 288, subd. (a)1). Nieto had
committed the crimes against two children, and the jury found true a multiple-victim
sentence enhancement allegation under section 667.61. The trial court sentenced Nieto to
two, consecutive 25-years-to-life terms.
         On appeal, Nieto claims the trial court erred by instructing the jurors with
CALCRIM No. 1191B concerning a propensity inference based on the charged sex
offenses and by overruling his hearsay objection to certain testimony from one of the
victims. Regarding his sentence, Nieto contends the 25-years-to-life terms were
unauthorized because the charging document did not plead the sentence enhancement


         1
             Unspecified statutory references are to the Penal Code.
under the relevant provision, section 667.61, subdivision (j)(2). He further asserts that
his sentence constituted cruel and unusual punishment.
       For the reasons explained below, we affirm Nieto’s convictions but vacate his
sentence and remand the matter for resentencing.
                  I. FACTS AND PROCEDURAL BACKGROUND
       A. Procedural History
       On August 7, 2018, the Santa Cruz County District Attorney filed a first amended
information (hereafter information) charging Nieto with two sex crimes involving two
“Jane Doe” minors.2 Count 1 alleged a lewd or lascivious act on a child under age 14
committed against Jane Doe 1 on or about or between September 1, 2016, and September
6, 2017 (§ 288, subd. (a); count 1). Count 2 alleged a lewd or lascivious act on a child
under age 14 committed against Jane Doe 2 on or about or between September 1, 2016,
and September 6, 2017 (§ 288, subd. (a); count 2). The information also alleged that,
“within the meaning of Penal Code section 667.61[, subdivisions] (b) and (e), as to
counts 1 and 2, that the following circumstances apply: multiple victims” (some
capitalization omitted) (hereafter multiple-victim enhancement).
       In December 2019, a jury found Nieto guilty as charged on both counts and found
true the multiple-victim enhancement allegation under “Penal Code Section 667.61.”
       In January 2020, the trial court sentenced Nieto to 50 years to life in prison,
consisting of a term of 25 years to life on count, 1 consecutive to 25 years to life on count
2. Nieto timely appealed.




       2
        The information referred to the minor victims as “Jane Doe 1” and “Jane Doe 2.”
We refer to them as “Jane Doe 1” or “Doe 1” and “Jane Doe 2” or “Doe 2.” (See Cal.
Rules of Court, rule 8.90(b)(4).)
                                                 2
       B. Evidence Presented at Trial
              1. Prosecution Evidence
       Jane Doe 1 and Jane Doe 2 are sisters. In September 2017,3 Doe 1 and Doe 2 (the
sisters) lived in a two-bedroom apartment with their parents, Dorotea and Isaac, and a
younger sister. At that time, Doe 1 was eight years old and in the third grade, and Doe 2
was seven years old and in the second grade.4 The Doe family occupied one of the two
bedrooms in their apartment. Nieto and a man named Benito occupied the other
bedroom. By September 2017, Nieto had been living with the Doe family for about a
year and a half.
       Dorotea and Isaac worked as farm laborers. A neighbor, Rosa Rodriguez, minded
Doe 1 and Doe 2 several days a week, in the morning before school and in the afternoon
after school. Rosa’s daughter, Karina, worked for the local school district and visited her
mother daily. Nieto usually left for work at 5:30 a.m., returned to the apartment between
5:00 and 6:00 p.m., and went out again until later at night.
       Doe 2 (the younger sister) testified that Nieto touched her “private part” twice
when she was in second grade. Nieto first touched Doe 2 when she was near a hallway
closet that contained toys. On this occasion, Doe 2 and Doe 1 were playing by the closet,
and Nieto touched both of them on their private parts. Nieto touched Doe 2 with his hand
under her clothing. Nieto asked Doe 2 if she wanted candy and gave her a gummy worm.
Doe 2 felt sad and told Doe 1 about the touching.
       Doe 2 testified further that Nieto touched her another time while she and her sister
were sleeping in their living room one night. Doe 2 said she did not wake up and did not
remember Nieto touching her in the living room, but her mom witnessed this incident and
told Doe 2 about it. Doe 2 also testified that she did not remember when she had talked

       3
        Unless otherwise indicated, all dates were in 2017.
       4
        By the time of Nieto’s trial, Jane Doe 1 was 10 years old, and Jane Doe 2 was
nine years old.
                                                 3
to her mom about this touching and answered “No” when asked by the prosecutor, “Did
your mom ever tell you that touching happened?”
       Doe 2 recounted that Nieto gave her money, candy, and fireworks. Nieto told Doe
2 not to tell her mom about the money. Doe 2 nonetheless told her mom that Nieto was
giving her money, and her mom said not to take it.
       Doe 1 (the older sister) testified that Nieto once touched her “[c]lose to . . . [her]
private part.” Nieto touched Doe 1 with his hand over her clothes—below her belly
button and above her private part—while she was in the kitchen early one morning. Doe
1 felt badly about having failed to yell when the touching happened and was nervous that
her mom would scold her for not having done so.
       Another time, Nieto touched Doe 1 on her back side with his hand when they were
outside the apartment. Additionally, once, when Doe 1 was playing with Doe 2 near the
hallway closet, Nieto came near and tickled them. He tickled Doe 1 on her ribs and Doe
2 on her belly. Doe 1 testified that she did not remember being touched on her private
part in the hallway or seeing Nieto touch Doe 2.
       Doe 1 recounted that Nieto once gave her and her friends some money when they
were playing outside. Another time, Nieto gave Doe 1 nine dollars. Doe 1’s mom told
her not to accept money from Nieto. Nieto also gave candy to Doe 1 once when she was
outside with friends. Additionally, Nieto left some glue for her on the microwave in their
apartment.
       Doe 2 and Doe 1 testified that they had talked to each other and to their mom
Dorotea about Nieto before they eventually told their neighbor Rosa and Karina about
what was happening. When Doe 2 told her mom about Nieto touching her private parts,
Dorotea said “don’t tell anyone.” When Doe 1 told her mom that Nieto had touched her,
Dorotea said Doe 1 had to tell the truth and Dorotea would not believe her if she lied.
       Dorotea testified that Nieto sometimes talked to Doe 1 and Doe 2, but she never
saw him touch them or give them money. About three or four times, however, Dorotea
                                                  4
saw Doe 1 and Doe 2 each with a dollar that Nieto had provided. Dorotea testified
further that before September 6, Doe 1 and Doe 2 had told her they did not want to be
around Nieto anymore because Nieto’s presence in the apartment made Doe 2 nervous.
Additionally, one or two days before Dorotea spoke to Rosa and Karina about the
molestation (on September 6), Doe 1 had told Dorotea that Nieto touched her in her
“woman’s part.”5 Dorotea asked Doe 1 if she was telling the truth. Doe 1 said she was,
and Dorotea believed her. Doe 1 was sad, shy, and scared when she recounted what had
happened. Dorotea testified that her family was afraid to go to the police and concerned
about immigration.
       Karina testified that on September 6, her mother Rosa had informed her that Doe 1
and Doe 2 wanted to talk. The sisters looked nervous and scared. Doe 2 told Karina that
Nieto had touched her and Doe 1. When Karina asked Doe 2 where she had been
touched, Doe 2 pointed at her vagina. Doe 1, likewise, stated that Nieto had touched her
and pointed to her vagina.6 Doe 2 said Nieto had “give[n] them money but they couldn’t
say anything to their mom.” Karina told the sisters that she was going to report what they
had told her. Doe 2 smiled at her older sister Doe 1 and said, “you see she’s going to
help us.” The sisters told Karina that they had talked to their mom about the situation,
but they were scared because Nieto had said that he would call immigration and have
them deported. Doe 2 testified that she told Karina and Rosa about Nieto because she did
not like the touching and wanted it to stop.
       Later on September 6, when Dorotea arrived to pick up Doe 1 and Doe 2, Karina
told Dorotea that she (Karina) was required to report what the sisters had recounted.


       5
         The trial court admonished the jury that Dorotea’s testimony about what Doe 1
had said to her was “being admitted not for its truth but to show that a complaint was
made.”
       6
         As with Dorotea’s testimony about Doe 1’s disclosure, Karina’s testimony about
what the sisters had said to her was “not offered for the truth, but to show that a
complaint of sexual molestation ha[d] been made.”
                                                5
Karina then contacted the police. In addition, Dorotea and her husband Isaac spoke to
Nieto.
         On September 18, Watsonville Police Officer Naim Figueroa separately
interviewed Doe 1 and Doe 2.7 Doe 1 described to Officer Figueroa two touching
incidents—in the kitchen and the living room—that had occurred in a timeframe between
second and third grade. Doe 1 pointed out on a diagram for Officer Figueroa where
Nieto had touched her. Doe 2 similarly marked a diagram during her interview indicating
the location of her private part.
         Officer Figueroa also interviewed Nieto on September 14 and again on September
19 or 20. In addition, during a September 18 pretext call between Isaac and Nieto, Isaac
confronted Nieto about the sisters’ reports of molestation. During Figueroa’s interview
of Nieto, Nieto said that he had not dated any women since 1999 due to the risk of
sexually transmitted diseases, he had given the sisters money in front of their parents, and
Doe 1 and Doe 2 were liars. During the pretext call, Nieto said to Isaac that his daughters
were not lying.
                2. Defense Evidence
         Nieto called multiple relatives to testify, including his brother, sisters, and nieces.
The defense witnesses had never seen Nieto touch any children inappropriately or act in a
sexually inappropriate manner and described Nieto as honest, peaceful, and respectful. In
addition, defense witnesses testified that Nieto gave his nieces and nephews
“domingo”—which is a small amount of money given on Sunday in accordance with a
cultural tradition—but the witnesses never knew Nieto to ask for anything in return from
his nieces and nephews.



         7
         The prosecutor presented video recordings of the interviews to the jury during
Officer Figueroa’s testimony. Unadmitted transcriptions of the interviews are included in
the clerk’s transcript.
                                                    6
       Nieto testified in his own defense. In 2017, he usually worked Monday through
Saturday, picking berries in the fields. He would leave for work at about 5:30 a.m. and
return home around 6:00 p.m. On Sundays, he usually spent time with his relatives in
Santa Cruz. He also has a son in Modesto who is around 18 or 20 years old. Nieto
separated from his son’s mother around 1999 and had not had a sexual relationship with
any woman since then because he did not want one.
       Nieto began living with the Doe family in 2015. Nieto did not have any issues
with Isaac or Dorotea up until the time the sisters complained about the molestation. He
also did not spend much time with the Doe family. Nieto sometimes gave the sisters
candy or a dollar or two of “domingo.” He never requested anything in return. After
Isaac had asked Nieto not to give the sisters money, Nieto stopped doing so. He denied
buying glue for the sisters.
       Nieto said he was never alone with Doe 1 and Doe 2. He denied touching the
sisters when they were playing near the hallway closet. He said he had once tickled
Doe 1 on the ribs. He denied that he had ever inappropriately touched Doe 1 or Doe 2.
He said he is not a child molester and the sisters had lied about the molestation.
                                    II. DISCUSSION
       Nieto raises four claims in this appeal. He contends the trial court erred by
instructing the jurors with CALCRIM No. 1191B (CALCRIM 1191B) concerning a
permissive propensity inference based on evidence of the charged sex offenses. Nieto
further claims the trial court erred by overruling his hearsay objection and motion to
strike Jane Doe 2’s testimony about Nieto touching her in the living room. As to his
sentence, Nieto contends the trial court was precluded from imposing 25-years-to-life
terms because the charging document did not plead the applicability of the sentence
enhancement under section 667.61, subdivision (j)(2). He also asserts that his sentence
constituted cruel and unusual punishment.
       We address Nieto’s claims in turn.
                                                 7
       A. CALCRIM 1191B
       At trial, without objection from Nieto, the trial court instructed the jury using
CALCRIM 1191B as follows: “The People presented evidence that the defendant
committed the crime of lewd acts on a child as charged in Counts 1 and 2. [¶] If the
People prove beyond a reasonable doubt that the defendant committed one of these
crimes, you may, but are not required to, conclude from that evidence that the defendant
was disposed or inclined to commit sexual offenses, and based on that decision, also
conclude that the defendant was likely to commit and did commit the other sex offense
charged in this case. [¶] If you find that the defendant committed one of these crimes,
that conclusion is only one factor to consider along with all the other evidence. It is not
sufficient by itself to prove that the defendant is guilty of another crime. The People
must still prove each charge and allegation beyond a reasonable doubt.”
       On appeal, Nieto claims the trial court erred under the circumstances of this case
by instructing the jury with CALCRIM 1191B. Nieto acknowledges that in People v.
Villatoro (2012) 54 Cal.4th 1152 (Villatoro), our Supreme Court approved an instruction
similar to that given to his jury and recognizes that we are bound to follow that precedent.
Nevertheless, Nieto argues that Villatoro “was wrongly decided for the reasons explained
by the three dissenting justices in that case,” and states that he raises his current claim “to
facilitate the high court’s reconsideration” of its conclusions in Villatoro. In addition,
Nieto asserts that Villatoro is factually distinguishable and “the instant case would have
militated against allowing the jury to draw the propensity inference in this instance.” He
also claims that instructing the jury with CALCRIM 1191B prejudicially violated his due
process right to a fair trial in which every element of the charged crimes must be found
proven beyond a reasonable doubt.
       The Attorney General asserts that Nieto forfeited his claim of instructional error
by failing to object at trial and, further, we should reject Nieto’s assertion that his claim is
nonetheless cognizable because the instruction affected his substantial rights. (See
                                                   8
§ 1259.) Additionally, the Attorney General maintains that Nieto’s claim fails under
Villatoro and, regardless, any error in giving the instruction was harmless.
               1. Legal Principles
        “A trial court in a criminal case is required to give correct jury instructions on the
general principles of law relevant to issues raised by the evidence. [Citation.] We review
jury instructions under the de novo standard.” (People v. Cruz (2016) 2 Cal.App.5th
1178, 1183.) “Review of the adequacy of instructions is based on whether the trial court
‘fully and fairly instructed on the applicable law.’ ” (People v. Ramos (2008) 163
Cal.App.4th 1082, 1088.) “We consider the challenged instruction in the context of the
instructions and record as a whole to ascertain whether there is a reasonable likelihood
the jury impermissibly applied the instruction.” (People v. Rivera (2019) 7 Cal.5th 306,
329.)
        “Character evidence, sometimes described as evidence of a propensity or
disposition to engage in a type of conduct, is generally inadmissible to prove a person’s
conduct on a specified occasion.” (Villatoro, supra, 54 Cal.4th at p. 1159; see Evid.
Code, § 1101, subd. (a).) In Villatoro, our Supreme Court nevertheless concluded that
Evidence Code section 1108 permits a jury to consider a defendant’s charged sexual
offenses (in addition to uncharged sex offenses) as propensity evidence.8 (See Villatoro,
at p. 1164.) Moreover, the court upheld the use of a jury instruction regarding the




        8
         Evidence Code section 1108, subdivision (a), provides: “In a criminal action in
which the defendant is accused of a sexual offense, evidence of the defendant’s
commission of another sexual offense or offenses is not made inadmissible by [s]ection
1101, if the evidence is not inadmissible pursuant to [s]ection 352.” (Evid. Code, § 1108,
subd. (a).) In turn, Evidence Code section 352 states: “The court in its discretion may
exclude evidence if its probative value is substantially outweighed by the probability that
its admission will (a) necessitate undue consumption of time or (b) create substantial
danger of undue prejudice, of confusing the issues, or of misleading the jury.” (Evid.
Code, § 352.)
                                                   9
consideration of such propensity evidence (i.e., a modified version of then CALCRIM
No. 1191) similar to current CALCRIM 1191B. (Id. at pp. 1167–1169.)
              2. Analysis
       Regarding the threshold issue of forfeiture, we will consider the merits of Nieto’s
claim despite his failure to object at trial because he contends the challenged instruction
affected his “substantial rights” under section 1259. (See People v. Andersen (1994) 26
Cal.App.4th 1241, 1249; see also People v. Townsel (2016) 63 Cal.4th 25, 59–60; People
v. Mitchell (2008) 164 Cal.App.4th 442, 465.)
       Turning to Nieto’s contention that his due process rights were violated by the
inclusion of the phrase “ ‘and did commit’ ” in CALCRIM 1191B, we decide that Nieto’s
constitutional claim of error is squarely foreclosed in this court by the holding in
Villatoro. There, our Supreme Court considered an instruction that included the same
phrase and concluded “the instruction clearly told the jury that all offenses must be
proven beyond a reasonable doubt, even those used to draw an inference of propensity.
Thus, there was no risk the jury would apply an impermissibly low standard of proof.”9
(Villatoro, supra, 54 Cal.4th at p. 1168; see also id. at p. 1165.) The court also explained
that the challenged instruction did not “otherwise interfere with defendant’s presumption
of innocence.” (Id. at p. 1168.)



       9
         The instruction in Villatoro read in pertinent part: “ ‘If you decide that the
defendant committed one of these charged offenses, you may, but are not required to,
conclude from that evidence that the defendant was disposed or inclined to commit the
other charged crimes of rape or sodomy, and based on that decision also conclude that the
defendant was likely to and did commit the other offenses of rape and sodomy charged.
If you conclude that the defendant committed a charged offense, that conclusion is only
one factor to consider along with all the other evidence. It is not sufficient by itself to
prove the defendant is guilty of another charged offense. The People must still prove
each element of every charge beyond a reasonable doubt and prove it beyond a
reasonable doubt before you may consider one charge as proof of another charge.’ ”
(Villatoro, supra, 54 Cal.4th at p. 1167, italics added.)
                                                 10
         We are bound to follow our Supreme Court’s decision in Villatoro and thus reject
Nieto’s analogous constitutional challenge to CALCRIM 1191B. (See Auto Equity Sales,
Inc. v. Superior Court (1962) 57 Cal.2d 450, 455; see also People v. Meneses (2019) 41
Cal.App.5th 63, 68 [finding Villatoro dispositive of defendant’s due process challenge to
CALCRIM 1191B].)
         Additionally, we are not persuaded by Nieto’s further argument that Villatoro is
otherwise factually distinguishable from the present case and the trial court erred under
the circumstances here. Nieto asserts that the record “leaves an open question” as to
whether the trial court—as required by Villatoro—weighed the probative value of the
propensity inference against its potential prejudice in this factual context. He argues
further that, because the sisters together discussed the molestation, “[t]he probative value
(or, perhaps more accurately, the reliability) of any propensity inference was decreased,
and the prejudicial effect/impropriety heightened, by the absence of any independent
source of evidence for either of the offenses.” He contrasts this circumstance against that
in Villatoro where the five victims did not know each other (Villatoro, supra, 54 Cal.4th
at p. 1158) and, according to Nieto, had “very little to no possibility of” influencing each
other.
         In Villatoro, the defendant argued that the trial court erred in giving the propensity
instruction because it did not undertake an Evidence Code section 352 analysis before
instructing the jury on the propensity inference. (See Villatoro, supra, 54 Cal.4th at
p. 1168.) Our Supreme Court rejected the defendant’s argument for two reasons. First,
the court “agree[d] with the Court of Appeal that the trial court implicitly conducted a[n]
[Evidence Code] section 352 analysis.” (Ibid.) Second, the court concluded that “any
error in failing to conduct such an analysis was harmless” (ibid.) because, despite minor
differences, the victims’ accounts of their respective attacks “were strikingly similar in
various respects” (ibid.) and “highly probative of defendant’s propensity to commit such
crimes, and its value substantially outweighed any prejudice.” (Id. at p. 1169.)
                                                  11
Ultimately, our high court concluded that “under the facts of this case, the trial court did
not err in giving the modified instruction” and stated that “[w]e do not decide, however,
whether courts should give such an instruction in the future.” (Ibid. )
       Because the record in the present case does not expressly demonstrate that the trial
court conducted an Evidence Code section 352 analysis before instructing with
CALCRIM 1191B, we will assume for the sake of argument that such analysis was not
conducted and decide whether the trial court’s “fail[ure] to conduct such an analysis was
harmless.” (See Villatoro, supra, 54 Cal.4th at p. 1168.) As in Villatoro, the evidence
here regarding the charged crimes was highly probative of propensity because the sisters
described materially similar conduct perpetrated by Nieto against them in the same
timeframe. (See id. at pp. 1168–1169; see also People v. Falsetta (1999) 21 Cal.4th 903,
917 [“[T]he probative value of ‘other crimes’ evidence is increased by the relative
similarity between the charged and uncharged offenses, the close proximity in time of the
offenses, and the independent sources of evidence (the victims) in each offense.”].)
Further, there is no requirement that propensity evidence come from victims who are
unrelated strangers unaware of each other or of the conduct the defendant allegedly
committed against the other victim. (See People v. Hernandez (2011) 200 Cal.App.4th
953, 956, 966–967; People v. Frazier (2001) 89 Cal.App.4th 30, 33, 40–41; People v.
Soto (1998) 64 Cal.App.4th 966, 991–992.) Nieto does not point to any evidence that
directly suggests the sisters colluded or were otherwise influenced by each other to
provide a consistent account of Nieto’s actions. That Doe 1 and Doe 2 are sisters living
in the same household and had discussed what Nieto was doing to them does not make it
reasonably probable that, had the trial court explicitly weighed the probative value of the
evidence as related to propensity against its potential prejudicial effect, the trial court
would have significantly discounted the evidence’s probative value.
       Moreover, as to the question of prejudice, the testimony of each sister was no
more inflammatory than that of the other. Thus, this circumstance is not one in which
                                                  12
consideration of the evidence regarding one sister or the other would “ ‘ “tend[] to evoke
an emotional bias against a party as an individual” ’ [citation] or . . . cause the jury to
‘ “ ‘prejudg[e]’ a person or cause on the basis of extraneous factors.” ’ ” (People v.
Cowan (2010) 50 Cal.4th 401, 475.) For these reasons, we conclude that any trial court
error in failing to conduct an Evidence Code section 352 analysis here before instructing
the jury with CALCRIM 1191B was harmless, in that it is reasonably probable the trial
court would have decided that the probative value of the propensity evidence was not
substantially outweighed by its prejudicial effect.
       In sum, we reject Nieto’s claim of instructional error because it is, in part, squarely
foreclosed by Villatoro and otherwise lacks merit under the circumstances of this case.
       B. Challenge to Alleged Hearsay Evidence
       Nieto contends the trial court erred by overruling a defense hearsay objection and
motion to strike Jane Doe 2’s testimony about Nieto touching her while she was asleep in
the living room.
       The Attorney General responds that Nieto’s claim of error is forfeited by his
failure to object to the only arguable hearsay testimony by Doe 2 and, regardless, any
error was harmless.
              1. Background
       After Doe 2 testified about having been touched when playing near the hallway
closet and further stated that she could not remember the “next time” Nieto had touched
her, the prosecutor asked, “Do you ever remember a time [Nieto] touched you in the
living room?” Doe 2 said that she did and then explained, without defense objection, that
Nieto touched her “when [she] was sleeping” “[a]t night” in the living room while
accompanied by her older sister. The prosecutor asked Doe 2 if she had awoken at some
point, and Doe 2 said “No.” Doe 2’s direct testimony then proceeded as follows:
       “Q. How did you know [Nieto] was touching you?
       “A. Because my mom saw and my mom told me.
                                                  13
       “Q. And -- but do you remember him touching you in the living room?
       “A. No.
       “Q. Do you remember seeing Jane Doe 2 [sic] being touched in the living room?
       “A. Yes.
       “Q. When you talked to your mom about the living room, when was that?
       “A. I don’t remember.
       “Q. And I just want to clarify, do you remember him touching you at all in the
living room?
       “A. Yes.
       “Q. Do you have a memory of him touching you?
       “A. No.
       “Q. And you don’t remember him touching you in the living room?
       “A. No.
       “[Nieto’s trial counsel]: Objection. Hearsay. Move to strike.
       “The Court: Overruled.” (Italics added and some capitalization omitted.)
       The prosecutor then continued his direct examination of Doe 2.
               2. Analysis
       Nieto characterizes his trial counsel’s objection and motion to strike as relating to
“the pertinent testimony” and faults the trial court for not sustaining the objection and
striking Doe 2’s “testimony about the [living room] episode” because it “was based on
inadmissible hearsay and lacked any foundation in personal knowledge.”
       We are not convinced by Nieto’s argument that his current claim of error was
adequately preserved for our appellate review. Evidence Code section 353, subdivision
(a), permits reversal of a judgment because of the erroneous admission of evidence only
if an objection to the evidence or a motion to strike it was “timely made and so stated as
to make clear the specific ground of the objection or motion.” (Evid. Code, § 353, subd.
(a).) Pursuant to that statute, our Supreme Court “ ‘ “ha[s] consistently held that the
                                                 14
‘defendant’s failure to make a timely and specific objection’ on the ground asserted on
appeal makes that ground not cognizable.” ’ ” (People v. Demetrulias (2006) 39 Cal.4th
1, 20.) “ ‘When the nature of a question indicates that the evidence sought is
inadmissible, there must be an objection to the question; a subsequent motion to strike is
not sufficient.’ ” (Id. at p. 21.) “The purpose of this rule ‘is to encourage a defendant to
bring any errors to the trial court’s attention so the court may correct or avoid the errors
and provide the defendant with a fair trial.’ [Citation.] Thus, an objection will be
deemed sufficient so long as it ‘fairly apprises the trial court of the issue it is being called
upon to decide.’ ” (People v. Carrillo (2004) 119 Cal.App.4th 94, 101.) “Moreover, ‘[a]
motion to strike must be directed with precision to the matter sought to be stricken.
[Citation.] A motion to strike out inadmissible evidence may properly be denied where it
is general and embraces evidence which is admissible as well as that which is
inadmissible.’ ” (Rayii v. Gatica (2013) 218 Cal.App.4th 1402, 1414.)
       Here, Nieto voiced his hearsay objection to a question and answer offered well
after Doe 2 first said that she knew she had been touched because her mom had seen it
and told her so. Furthermore, Nieto’s motion to strike did not identify specifically the
testimony he urged stricken. On appeal, Nieto contends the trial court should have
stricken Doe 2’s testimony about “the episode.” At trial, however, he did not indicate
that he wanted the trial court to strike all of Doe 2’s testimony about the alleged events in
the living room, and such a request cannot be fairly implied from his objection and
generic motion to strike. Nieto’s objection did not specify any particular statement, and
Doe 2’s answer immediately preceding the objection contained no hearsay at all.
       Simply put, Nieto’s objection and motion to strike failed to fairly apprise the trial
court about what testimony he believed was objectionable and wanted stricken from the
trial record. Under these circumstances, we conclude that Nieto’s objection and
nonspecific motion to strike did not adequately preserve his current claim for appellate
review.
                                                  15
       C. Sentence under Section 667.61 Multiple-Victim Enhancement
       Nieto contends the trial court imposed unauthorized terms of 25 years to life for
his convictions on counts 1 and 2 because the information did not plead the applicability
of the sentence enhancement under section 667.61, subdivision (j)(2) (hereafter section
667.61(j)(2)). Nieto asserts further that the present situation is equivalent to that in
People v. Jimenez (2019) 35 Cal.App.5th 373 (Jimenez), where a different panel of this
court concluded “the failure to plead the enhancement under section 667.61(j)(2)
precluded sentencing based on that provision.” (Id. at p. 397.)
       The Attorney General urges us to reject the reasoning and holding of Jimenez and,
instead, follow subsequent opposing decisions from other Courts of Appeal, namely In re
Vaquera (2019) 39 Cal.App.5th 233, review granted November 26, 2019, S258376
(Vaquera), and People v. Zaldana (2019) 43 Cal.App.5th 527, review granted March 18,
2020, S259731 (Zaldana).
              1. Background
       The information alleged the applicability of the multiple-victim enhancement to
Nieto as follows: “It is further alleged, within the meaning of Penal Code section
667.61[, subdivisions] (b) and (e), as to counts 1 and 2, that the following circumstances
apply: multiple victims” (some capitalization omitted). Alongside that enhancement
allegation, the information stated the following, “15 to Life [in] State Prison.”10
       The trial court instructed the jurors that if they found Nieto guilty on counts 1 and
2, they had to “decide whether the People have proved the additional allegation that those
crimes were committed against more than one victim in this case.”




       10
          As mentioned ante, the operative information in this case is a first amended
information, filed on August 7, 2018. Neither the complaint (filed in September 2017)
nor the initial information (filed in February 2018) had alleged the multiple-victim
enhancement.
                                                  16
       The jury returned the following verdict on the multiple-victim enhancement
allegation: “We, the jury, . . . having found the defendant guilty of lewd act upon a child
in Count 1 and Count 2, find the allegation that the defendant committed a lewd act upon
a child against more than one victim, in violation of Penal Code Section 667.61 found
[sic] true.”
       At the sentencing hearing, trial counsel argued against a 50-years-to-life sentence
on several grounds. Counsel said that he “d[id] not think it’s appropriate or logical to
impose two life consequences based on what should be a single life consequence
finding.” He further asserted that he was “not sure that the life consequence should be a
25 to life consequence. It seems to me that [section] 667.6[1][,subdivision] (b) calls for
an enhancement of 15 rather than 25 to life.” Finally, counsel urged the court “to
exercise its discretion and recognize the conduct in this case was relatively de minimis
given the grand scheme of [section] 288 types of cases.”
       The prosecutor argued that the trial court was required to impose a term of 25
years to life on each count and the only question before the court was whether “the life
counts should be concurrent or if the life counts[,] 25 to life should be consecutive.”
       The trial court found that it was “required to impose sentences of 25 to life as to
each victim under the jury’s finding of multiple victims under [section] 667.61
subdivision (b), (e) and (j)(2) and essentially the only issue on which [it is] given any
discretion is the concurrent versus consecutive sentences.” The court further found that
“the factors weigh in favor of consecutive sentences” and imposed two consecutive terms
of 25 years to life.
               2. Relevant Statutory Provisions and Legal Principles
       Section 667.61 is known as the “ ‘one strike’ ” law; it “provides for enhanced
indeterminate terms of either 15 or 25 years to life for those who commit enumerated
felony sex offenses in specified circumstances.” (People v. Valdez (2011) 193


                                                 17
Cal.App.4th 1515, 1521; see also People v. Mancebo (2002) 27 Cal.4th 735, 738, 741–
742 (Mancebo).)
       Section 667.61, subdivision (b), provides: “Except as provided in subdivision (a),
(j), (l), or (m), a person who is convicted of an offense specified in subdivision (c) under
one of the circumstances specified in subdivision (e) shall be punished by imprisonment
in the state prison for 15 years to life.”11 (§ 667.61, subd. (b).) One of the offenses listed
in subdivision (c) of section 667.61 is the offense charged in this case, namely “[l]ewd or
lascivious act, in violation of subdivision (a) of [s]ection 288.”12 (§ 667.61, subd. (c)(8).)
       Section 667.61, subdivision (e), provides in relevant part: “The following
circumstances shall apply to the offenses specified in subdivision (c): [¶] . . . [¶] (4) The
defendant has been convicted in the present case or cases of committing an offense
specified in subdivision (c) against more than one victim.” (§ 667.61, subd. (e).)
       Section 667.61(j)(2) provides: “A person who is convicted of an offense specified
in subdivision (c) under one of the circumstances specified in subdivision (e), upon a
victim who is a child under 14 years of age, shall be punished by imprisonment in the
state prison for 25 years to life.” (§ 667.61(j)(2).)
       Section 667.61, subdivision (f), provides in part: “If only the minimum number of
circumstances specified in subdivision (d) or (e) that are required for the punishment
provided in subdivision (a), (b), (j), (l), or (m) to apply have been pled and proved, that

       11
           Although section 667.61 was amended twice since the crimes in this case
occurred and were charged against Nieto, the amendments are not material to our
consideration of Nieto’s claim. (See Stats. 2018, ch. 423, § 68; Stats. 2021, ch. 626,
§ 31.) For simplicity, we cite to the current version of section 667.61.
        12
           Section 288, subdivision (a) provides: “Except as provided in subdivision (i), a
person who willfully and lewdly commits any lewd or lascivious act, including any of the
acts constituting other crimes provided for in Part 1, upon or with the body, or any part or
member thereof, of a child who is under the age of 14 years, with the intent of arousing,
appealing to, or gratifying the lust, passions, or sexual desires of that person or the child,
is guilty of a felony and shall be punished by imprisonment in the state prison for three,
six, or eight years.” (§ 288, subd. (a).)
                                                  18
circumstance or those circumstances shall be used as the basis for imposing the term
provided in subdivision (a), (b), (j), (l), or (m) whichever is greater, rather than being
used to impose the punishment authorized under any other law, unless another law
provides for a greater penalty or the punishment under another law can be imposed in
addition to the punishment provided by this section.” (§ 667.61, subd. (f).)
       Section 667.61, subdivision (o), provides: “The penalties provided in this section
shall apply only if the existence of any circumstance specified in subdivision (d) or (e) is
alleged in the accusatory pleading pursuant to this section, and is either admitted by the
defendant in open court or found to be true by the trier of fact.” (§ 667.61, subd. (o).)
       “ ‘ “No principle of procedural due process is more clearly established than that
notice of the specific charge, and a chance to be heard in a trial of the issues raised by
that charge, if desired, are among the constitutional rights of every accused in a criminal
proceeding in all courts, state or federal.” [Citations.] “A criminal defendant must be
given fair notice of the charges against him in order that he may have a reasonable
opportunity properly to prepare a defense and avoid unfair surprise at trial.” ’ [Citation.]
This goes for sentence enhancements as well as substantive offenses: A defendant has
the ‘right to fair notice of the specific sentence enhancement allegations that will be
invoked to increase punishment for his crimes.’ ” (People v. Anderson (2020) 9 Cal.5th
946, 953 (Anderson).)
              3. Analysis
       Nieto relies principally on Jimenez to argue that the trial court acted without
authorization when it imposed 25-years-to-life terms on counts 1 and 2. In Jimenez, the
defendant was charged by information with, inter alia, 13 sex crimes against more than
one victim under section 667.61, subdivisions (b) and (e).13 (Jimenez, supra, 35
Cal.App.5th at pp. 377–378, 394.) As here, the defendant argued that the prosecution’s

       13
          The relevant counts in Jimenez were charged under section 288, subdivisions
(a), (b)(1), and (c). (Jimenez, supra, 35 Cal.App.5th at pp. 377–378.)
                                                 19
failure to plead section 667.61(j)(2) violated his due process right to notice. (Id. at
pp. 393–394.) This court agreed, concluding the defendant’s right to due process had
been violated because “the information only informed Jimenez he could be sentenced to
terms of 15 years to life under Penal Code section 667.61, subdivisions (b) and (e) for
committing the alleged offenses against multiple victims” and “did not put him on notice
that he could be sentenced to terms of 25 years to life under section 667.61(j)(2) for
committing those offenses upon multiple victims, at least one of whom was under 14
years of age.” (Id. at p. 397, italics omitted.) This court also noted the parties’ apparent
belief pretrial that the defendant’s maximum sentencing exposure derived from 15-years-
to-life terms and mentioned the potential effect sentencing exposure can have on a
defendant’s decision to plead guilty or proceed to trial. (Ibid.) Ultimately, this court held
that given the failure to plead the sentence enhancement under section 667.61(j)(2),
sentencing the defendant to 25 years to life based on that provision was precluded.
(Ibid.) Accordingly, the court reversed the judgment and remanded for resentencing.
(Ibid.)
          Two published decisions from other Courts of Appeal have disagreed with
Jimenez, and the California Supreme Court has granted review to address the conflict.
(Vaquera, supra, 39 Cal.App.5th at p. 244, review granted; Zaldana, supra, 43
Cal.App.5th at p. 533, review granted.14)



          14
          In Vaquera, the California Supreme Court granted review on three questions:
“(1) Did the Court of Appeal err by disagreeing with People v Jimenez (2019) 35
Cal.App.5th 373 and endorsing as mandatory the sentencing practice prohibited in that
case?[;] (2) Is the Court of Appeal’s decision incorrect under People v. Mancebo (2002)
27 Cal.4th 735?[;] (3) Did the Court of Appeal err by failing to address petitioner’s
claims as to the issues of waiver and estoppel?” (See California Supreme Court, Issues
Pending Before the California Supreme Court in Criminal Cases at p. 8, at
 [as of May 10, 2022],
archived at: .)

                                                 20
       In Vaquera, the defendant argued his due process rights were violated by the
imposition of a 25-year-to-life term under section 667.61(j)(2) when that subdivision was
not specifically alleged in the information; rather, only subdivisions (b) and (e)(4) of
section 667.61 were alleged as to two counts charged under section 288, subdivision (a).
(See Vaquera, supra, 39 Cal.App.5th at pp. 236, 238, review granted.) The Vaquera
court concluded that the information need not have alleged section 667.61(j)(2), because
the 25-year-to-life exception under that subdivision “was effectively noted in the
information by reference to section 667.61, subdivision (b), which specifically references,
in its introductory clause, section 667.61, subdivision (j), as an exception to its
provisions.” (Id. at pp. 241–242.) The court also concluded that the defendant had not
demonstrated any prejudice because he had not shown he would have prepared or
defended his case any differently had the People alleged the enhancement under section
667.61(j)(2). (Id. at p. 242.)
       Furthermore, the Vaquera court distinguished Mancebo (Vaquera, supra, 39
Cal.App.5th at pp. 242–243, review granted) and disagreed with the legal analysis in
Jimenez (id. at p. 244). The Vaquera court stated that Jimenez had failed to consider the
fact that the 25-year-to-life exception under section 667.61(j)(2) “is specifically provided
for within section 667.61, subdivision (b)” and did not distinguish its facts from those in
Mancebo. (Ibid.) Additionally, the Vaquera court rejected the defendant’s argument that
“the People could have elected to pursue a prison term of 15 years to life under section
667.61, subdivision (b), rather than a prison term of 25 years to life” (id. at p. 244) under
section 667.61(j)(2), concluding that, under the wording of section 667.61, subdivision
(b) and section 667.61(j)(2), the trial court was required to impose a 25-year-to-life term.
(Id. at p. 245; see also id. at p. 237; People v. Morales (2018) 29 Cal.App.5th 471, 484–


       In Zaldana, the Supreme Court granted review and deferred further action in the
matter “pending consideration and disposition of a related issue in Vaquera on Habeas
Corpus, S258376.” (People v. Zaldana (2020) 460 P.3d 262.)
                                                 21
485 [appellate court accepted the defendant’s concession that his 15-year-to-life terms on
three lewd act counts (instead of 25-year-to-life terms) amounted to an unauthorized
sentence].)
       In Zaldana, the Court of Appeal followed Vaquera and concluded the information
filed against the defendant had provided him “adequate notice of the longer possible
prison term in” section 667.61(j)(2). (Zaldana, supra, 43 Cal.App.5th at p. 535, review
granted.)
       We are not persuaded by the Attorney General that we should reject the
conclusion of the panel in Jimenez and rely on Vaquera and Zaldana to deny Nieto relief.
We acknowledge the force of the statutory analysis in Vaquera and Zaldana. However,
this court’s reasoning and conclusion in Jimenez implicitly rejected that the exception
stated in section 667.61, subdivision (b), regarding subdivision (j) provides adequate
notice of the applicability of section 667.61(j)(2) in all cases.
       Furthermore, the Jimenez court’s reasoning and holding reject the conclusion that
under section 667.61(j)(2), a trial court is required to impose a 25-year-to-life term even
where defendant was not noticed of the applicability of that enhancement by the
prosecution or the court. Instead, Jimenez decided that when, as in that case, there has
been a failure to provide the defendant adequate notice of the applicability of the 25-
years-to-life sentence enhancement under section 667.61(j)(2), a 25-years-to-life term
under that provision cannot be imposed based on principles of constitutional due process.
(See Jimenez, supra, 35 Cal.App.5th at p. 397; cf. Anderson, supra, 9 Cal.5th at p. 957
[“[A]n information that fails to plead the specific numerical subdivision of an
enhancement is [not] necessarily inadequate. . . . But the accusatory pleading must
adequately inform the defendant as to how the prosecution will seek to exercise its
discretion.”])
       Additionally, we are not convinced that, on these facts, we should decline to
follow Jimenez. The information here expressly stated that Nieto’s sentencing exposure
                                                  22
under the multiple-victim enhancement allegation was “15 to Life [in] State Prison,” and
neither the related jury instruction nor the jury’s verdict specifically mentioned section
667.61(j)(2). We have found no indication in the record on appeal that, prior to trial,
Nieto was informed by the prosecutor or the trial court that he faced a potential sentence
of 25 years to life in prison—let alone the 50 years to life the trial court ultimately
imposed.15 Accordingly, under these circumstances, we conclude that Nieto did not
receive fair notice that he was subject to a 25-years-to-life term on counts 1 and 2 (as
compared to 15-years-to-life terms) and thus vacate Nieto’s 50-years-to-life sentence.16
We also will remand the matter for resentencing consistent with this opinion.17 As Nieto
has not challenged on appeal the trial court’s discretionary decision to impose
consecutive terms, we express no opinion on how the trial court should exercise its
discretion on this issue at Nieto’s resentencing hearing. (See People v. Lopez (2022) 76

       15
           We acknowledge that, after the jury returned its verdicts, the prosecutor asked
the trial court to remand Nieto (who had been free on bail), noting that Nieto was “facing
25 to life.” In response, Nieto’s trial counsel said, “Mr. Nieto has been aware of the
[section] 667.61 potentiality since the inception of the case, he was advised of it.”
However, this comment (which referenced section 667.61 as a whole, rather than
subdivision (j)) did not specifically concede Nieto’s awareness of the 25-years-to-life
enhancement. Further, at Nieto’s sentencing, his counsel expressed doubt whether the
25-years-to-life enhancement applied as a matter of law, further calling into doubt
whether defense counsel had advised Nieto of it.
        16
           Although neither party addresses in its briefing in this court the issue of
prejudice, we decide the error was prejudicial. As the very issue here is lack of notice,
we reject the implication of the Vaquera court (see Vaquera, supra, 39 Cal.App.5th at
p. 242, review granted) that Nieto must point to specific evidence in the record to show
he would have made a different decision about whether to go to trial to demonstrate
prejudicial error.
        17
           Nieto asserts that we need not remand the case to the trial court because we can
simply correct his sentence to the “authorized sentence of 15 years to life for each count,
resulting in a total prison term of 30 years to life.” Nieto’s assertion, however, does not
specifically state whether the new sentence he urges should include concurrent or
consecutive terms. Further, the Attorney General does not address what Nieto’s sentence
should be in the event we were to vacate his 50-years-to-life sentence. Given the
uncertainty of the parties’ positions on Nieto’s sentence, a remand of the matter for
resentencing is the appropriate remedy.
                                                 23
Cal.App.5th 287, 291–292; see also Zaldana, supra, 43 Cal.App.5th at p. 536, review
granted.)
       D. Cruel and Unusual Punishment
       Nieto contends his sentence constituted cruel and unusual punishment in violation
of the United States and California Constitutions. Because we are remanding this matter
for resentencing, this claim is not yet ripe for our review, and we do not examine it
further.
                                   III. DISPOSITION
       The judgment is reversed and the matter is remanded for resentencing consistent
with this opinion. Nieto’s convictions are affirmed. Following resentencing, the trial
court is directed to prepare a new abstract of judgment and to forward it to the
Department of Corrections and Rehabilitation.




                                                24
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Wilson, J.




H047795
People v. Nieto